DETAILED ACTION
Claims 5-7 are pending.
The office acknowledges the following papers:
Claims and remarks filed on 7/8/2021.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt et al. (U.S. 2004/0142717), in view of Martwick (U.S. 2002/0002641), in view of Mohamed et al. (U.S. 5,978,838), in view of Srinivasan et al. (U.S. 2003/0206582).
As per claim 5:
Schmidt and Martwick disclosed a signal-processing apparatus comprising: 
a first processor (Schmidt: Figure 1 element 30, paragraph 20); 

a data processing unit controlled directly by the second processor (Schmidt: Figure 1 elements 44-62, paragraphs 20, 22, and 54)(The switch fabric and function blocks are controlled by the vector co-processor to perform operations.);
a first bus coupled to the data processing unit (Martwick: Figure 1 elements 111 and 120, paragraphs 13 and 15)(Schmidt: Figure 1)(Martwick disclosed bridge units and buses between the processor and peripheral devices. The combination implements the bridge controllers into the system of Schmidt to access peripherals. Added bus element 120 of Martwick (i.e. first bus) is coupled to the switch fabric and function blocks of Schmidt.);
a shared memory coupled to the first bus and used by the data processing unit (Martwick: Figure 1 element 113, 120, and 130-131, paragraphs 13, 15, and 17)(Schmidt: Figure 1 element 42, paragraph 20)(Martwick disclosed bridge units between the processor and peripheral devices. The combination implements the bridge controllers into the system of Schmidt to access peripherals. The main memory and data storage elements are shared memory that is used by the switch fabric and function blocks of Schmidt. Added bus element 120 of Martwick (i.e. first bus) is coupled to the shared memory.);
a video input/output unit coupled to the first bus (Martwick: Figure 1 elements 120-122, paragraphs 13-14 and 17)(Schmidt: Figure 1)(Martwick disclosed a display device controller (i.e. video I/O unit) to interface between a display device, such as a computer monitor. The combination implements the display device controller into the system of Schmidt. Added bus element 120 of Martwick (i.e. first bus) is coupled to the display 
a second bus directly coupled to the first processor (Martwick: Figure 1 element 101, 110-111, and 113, paragraphs 13 and 15)(Schmidt: Figure 1 element 30, paragraph 20)(Martwick disclosed bridge units between the processor and peripheral devices. The combination implements the bridge controllers into the system of Schmidt to access memory and peripherals. The combination implements bridge/memory controller element 111 to access the cache memory of Schmidt. The bus connecting the scalar processor of Schmidt and the bridge/memory controller element 111 of Martwick reads upon the second bus, which directly connects the two elements.); and 
a bridge unit directly coupled to the first bus and the second bus (Martwick: Figure 1 element 110-111 and 120, paragraphs 13 and 15)(Schmidt: Figure 1 element 34, paragraph 30)(Martwick disclosed bridge units between the processor and peripheral devices. The combination implements the bridge controllers into the system of Schmidt to access memory and peripherals. The combination implements bridge/memory controller element 111 to access the cache memory of Schmidt. The bridge/memory controller element 111 is directly coupled to CPU bus element 110 (i.e. second bus) and to bus element 120 (i.e. first bus).).
The advantage of implementing bus bridges in processor systems is that processors can access many peripheral devices, such as input devices, displays, external storage, and networks, for their known advantages. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the bus bridges and peripherals of Martwick into the system of Schmidt.
Schmidt and Martwick failed to teach a second processor controlled directly by the 
However, Mohamed combined with Schmidt and Martwick disclosed a second processor controlled directly by the first processor (Mohamed: Figures 1-2 elements 110 and 120, column 3 lines 5-10, column 4 lines 24-33, and column 6 lines 37-62)(Schmidt: Figure 1 element 20 and 30, paragraph 20)(Mohamed disclosed a general purpose processor controlling and stopping execution of a vector coprocessor. Each processor can access separate caches for parallel execution of threads. Schmidt disclosed a scalar and vector co-processor with connections with instruction and data memory. The combination implements the controls of Mohamed into the scalar processor of Schmidt.).
The advantage of a scalar processor directly controlling a coprocessor is that both can process instructions in parallel and can synchronize instruction results as needed. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the processor controls of Mohamed into the processing system of Schmidt for the advantage of increased performance and synchronized execution.
Schmidt, Martwick, and Mohamed failed to teach wherein the data processing unit comprises at least: a first hardware block dedicated to deblocking filtering; and a second hardware block dedicated to motion estimation, and performs video encode processings on data received from the video input/output unit or performs video decode processings 
However, Srinivasan combined with Schmidt, Martwick, and Mohamed disclosed wherein the data processing unit comprises at least: 
a first hardware block dedicated to deblocking filtering (Srinivasan: Figure 1 element 100, paragraphs 28, 34, and 45)(Schmidt: Figure 1 element 44, paragraph 22)(Srinivasan disclosed a video encoder applying a deblocking filter to a reconstructed video frame. Schmidt disclosed a switch fabric with a plurality of function specific blocks. The combination allows for the switch fabric of Schmidt to include a deblocking filter function specific block for video encoding.); and 
a second hardware block dedicated to motion estimation (Srinivasan: Figure 1 element 110, paragraph 31)(Schmidt: Figure 1 element 44, paragraph 22)(Srinivasan disclosed a video encoder performing motion estimation to a current video frame. Schmidt disclosed a switch fabric with a plurality of function specific blocks. The combination allows for the switch fabric of Schmidt to include a motion estimation function specific block for video encoding.), and 
performs video encode processings on data received from the video input/output unit or performs video decode processings to generate data to be output through the video input/output unit (Martwick: Figure 1 element 122, paragraphs 14 and 17)(Srinivasan: Figure 1 element 110, paragraph 31)(Schmidt: Figure 1 element 44, paragraph 22)(The combination implements the display device controller into the system of Schmidt. The combination allows for the switch fabric of Schmidt to include a deblocking filter and motion estimation function specific blocks for video encoding. The display device controller receives frames for encoding.).

As per claim 6:
Schmidt, Martwick, Mohamed, and Srinivasan disclosed the signal-processing apparatus according to claim 5, wherein the first bus and the second bus are free from direct connection (Martwick: Figure 1 element 110-111, 120, and 130, paragraphs 13 and 15)(Schmidt: Figure 1 element 34, paragraph 30)(Martwick disclosed bridge units between the processor and peripheral devices. The combination implements the bridge controllers into the system of Schmidt to access peripherals. The bridge connects buses within the CPU (i.e. second bus) to external buses (i.e. first bus). These buses aren’t directly connected.).
As per claim 7:
Schmidt, Martwick, Mohamed, and Srinivasan disclosed the disclosed the signal-processing apparatus according to claim 5, wherein the second bus is coupled to the first processor and at least one additional device other than the first bus (Martwick: Figure 1 element 110-111, 120, and 130, paragraphs 13 and 15)(Schmidt: Figure 1 element 34, paragraph 30)(Martwick disclosed bridge units between the processor and peripheral devices. The combination implements the bridge controllers into the system of Schmidt to access peripherals. The bridge connects buses within the CPU (i.e. second bus) to external buses (i.e. first bus). The second bus is indirectly coupled to multiple elements .

Response to Arguments
The arguments presented by Applicant in the response, received on 7/8/2021 are partially considered persuasive.
Applicant argues for claim 5:
“However, regarding the claimed first bus, the rejection broadly references Figure 1 of Schmidt and elements 110, 111, 120 and 130 of Martwick. Regarding Schmidt, the rejection provides no indication as to which feature in Figure 1 is being relied upon as corresponding to the claimed first bus making it impossible to address this portion of the rejection. Further, Figure 1 of Schmidt fails to disclose or suggest the presence of any bus.
As for Martwick, elements 110, 120 and 130 are all different buses that are provided at different locations in the computer system 100, and element 111 is a bridge/memory controller 111 located between the CPU bus 110 and the first I/O bus 120. Again, it is unclear from this portion of the rejection as to which of the buses 110, 120 and 130 is actually being relied upon as corresponding to the claimed first bus, and the bridge/memory controller 111 is not a bus.
Further, the rejection states that “[t]he external buses of Martwick (i.e. first bus) are coupled to the switch fabric and function blocks of Schmidt.” However, as noted above, it is unclear as to which bus of Martwick the rejection is relying upon as being coupled to the switch fabric and function blocks of Schmidt. If the Examiner maintains this position, it is respectfully requested that the Examiner reference a specific element of Martwick that is being relied upon as corresponding to the claimed first bus.”  

This argument is not found to be persuasive for the following reason. The amendment to claim 5 has reduced the potential bus elements that can read upon the claimed first and second bus to a single bus element each. The combination implements the bridge controllers into the system of Schmidt to access memory and peripherals. The combination implements bridge/memory controller element 111 to access the cache memory of Schmidt. The bus connecting the scalar processor of Schmidt and the bridge/memory controller element 111 of Martwick reads upon the 
Applicant argues for claim 5:
“Regarding the claimed shared memory, the main memory SDRAM offchip 42 of Schmidt and the memory 113 and the data storage 131 of Martwick are relied upon as disclosing this feature. However, claim 5 recites that the shared memory is coupled to the first bus and used by the data processing unit, the data processing unit being controlled directly by the second processor, and the second processor being controlled directly by the first processor. There is no disclosure or suggestion in either Schmidt or Martwick that any of the main memory SDRAM offchip 42, the memory 113 and the data storage 131 is configured as the shared memory recited in claim 5.”  

This argument isn’t found to be persuasive for the following reason. The main memory and data storage elements are shared memory that is used by the switch fabric and function blocks of Schmidt. For the function blocks of Schmidt to not need these storage elements, the function blocks would either have to have dedicated storage or not have need for any data for processing. Schmidt disclosed no such teachings for the function blocks. The bus elements being present in the processing system either directly/indirectly couples them to the shared memory elements. Thus, reading upon the claimed limitations.
	Applicant argues for claim 5:
“Regarding the claimed video input/output unit, the rejection again broadly references Figure 1 of Schmidt and the display device controller 122 of Martwick. Regarding Schmidt, the rejection provides no indication as to which feature in Figure 1 is being relied upon as corresponding to the claimed video input/output unit making it impossible to address this portion of the rejection. Further, Figure 1 of Schmidt fails to disclose or suggest the presence of any video input/output unit.
As for the display device controller 122 of Martwick, claim 5 recites that the video input/output unit is coupled to the first bus, which is coupled to the data processing unit. Martwick fails to disclose or suggest that the display device controller 122 has such a configuration.”  

acts as an interface between the display device and the computer system 100” (emphasis added). As such, the display device controller allows for input/output connections to the display device, which reads upon the claimed video input/output unit.
Applicant argues for claim 5:
“Regarding the claimed bridge unit, the rejection relies on the memory controller 34 of Schmidt. However, as illustrated in Figure 1 of Schmidt, the memory controller 34 is configured to allow data to be exchanged between the main memory SDRAM offchip 42 and a selected one of the scalar processor 30, the vector co-processor 20 and the reconfigurable switch fabric 44. In other words, the main memory SDRAM offchip 42 is always one of the two elements involved in the exchange of data controlled by the memory controller 34.    (See paragraph [0020] of Schmidt). Therefore, the memory controller 34 of Schmidt is not directly coupled to a first bus and a second bus.
Regarding Martwick, the rejection again broadly references the buses 110, 120 and 130 and the bridge/memory controller 111 as corresponding to the claimed bridge unit. Clearly, the buses 110, 120 and 130 do not correspond to the claimed bridge unit. The bridge/memory controller 111 functions both as a memory controller and a bridge. Martwick discloses that the functioning as the memory controller includes directing data signals between the memory 113 and one of the processor 101 and other components, and the functioning as the bridge includes bridging data signals among the CPU bus 110 and the first I/O bus 120. (See paragraph [0018] of Martwick).
Based on the above, it is the bridge portion of the bridge/memory controller 111 that controls data transfer between the CPU bus 110 and the first I/O bus 120, not the memory control portion of the bridge/memory controller 111. As such, even if the memory controller 34 of Schmidt was modified based on the disclosure of the bridge/memory controller 111 of Martwick, the modification would only result in the functions of the memory control portion of the bridge/memory controller 111 being applied to the memory controller 34, which still would not result in the memory controller 34 being directly coupled to a first bus and a second bus. As a result, the combination of Schmidt and Martwick does not disclose or suggest the claimed bridge unit or its configuration.”  


Applicant argues for claim 5:
“The reasoning set forth in the rejection for modifying Schmidt based on Martwick is that “[t]he advantage of implementing bus bridges in processor systems is that processors can access many peripheral devices, such as input devices, displays, external storage, and networks, for their know advantages.” However, it is noted that this rationale is based on two assumptions, the first being that there is some reason for the system of Schmidt to access peripherals and the second being that a bridge is necessary for the system of Schmidt to access peripherals. There is no basis for either of these assumptions.
Further, the reasoning set forth in the rejection for modifying Schmidt based on Martwick is directed to why one of ordinary skill in the art would add components disclosed in Martwick to the system of Schmidt. However, claim 5 also recites that the first bus, shared memory, second bus, and bridge unit each have a specific relationship with respect to other claimed features. The reasoning fails to provide any rationale as to why one of ordinary skill in the art would modify the system of Schmidt based on Martwick in such a manner as to result in the relationships of the claimed first bus, shared memory, second bus, and bridge unit being met.”  

This argument isn’t found to be persuasive for the following reason. There is clearly advantages and reasons for processing systems to have access to input devices (e.g. allowing user control), displays (e.g. users seeing information), external storage (e.g. processing systems having access to data for processing), and networks (e.g. processing systems having access to network data and/or network control). As such, there is sufficient motivation to modify the Schmidt processing system with the bridge/memory controller of Martwick. 

	Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183